Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Amendment
Claims 1, 3, and 4 are pending and have been amended. Claims 2, 5, and 6 have been canceled.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 9 of claim 1, 
"rings" should read "springs".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said" in 1.2. It is unclear if the unit is part of a baby hamper or a new structure. For examination purposes, it will be construed as the baby hamper of Claim 1, and it is suggested to have it read “the baby hamper”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 6530495) in view of Seville Classic Store, in further view of McKee (US 20200354145), Kehres (US 20110290803), Friday (US 5690217), Keller (US 567880), and Herman (US 3218090).
Regarding Claim 1, Joseph teaches A baby hamper Fig. 4 container 10 comprising: two compartments Fig. 4 separate compartments 26 and 27; an interior dividing system Fig. 4 divider 24 wherein the interior dividing system Fig. 4 [c.3 l.25-28] The divider 24 is preferably integrally molded with the container wall 18 and extends from the base 11 of the container 10 to the open top of the enclosure is a hard plastic  [c.3 l.2-3] The container 10 is manufactured of molded plastic or metal, and may be provided in several different sizes interior structure providing the two compartments Fig. 4 separate compartments 26 and 27; liners covering the interior dividing system [c.3 l.31-32] Disposable plastic bags 28 fit inside each of the compartments 26, 27; and fastening interior hooks [c.3 l.34-37] a number of spaced hooks (not shown) may be formed around the outside of the container wall 18 near the open top to secure the bags 28 in the compartments 26, 27.
Joseph does not teach a seal gasket cover; washable liners; separate covers for each of the two compartment; a hooking system wherein the hooking system comprise steel frame hooks attached to steel clamp rings secured on the back portion of the baby hamper; and wherein fastening hooks are present on each corner of the interior dividing system.
Seville Classic Store teaches a hamper with two sections each a separate lid and a washable liner. Seville Classic Store further teaches washable liners (Fig. 1-4 [About this item, third bullet] “DURABLE REMOVABLE BAGS - includes 2 machine-washable laundry bags in thick, natural white, canvas.”); separate covers for each of the two compartment (Fig. 3 shows the two section laundry sorter with each side having its own lid. In figure 3, the right section lid is open independently of the left section lid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Seville Classic Store to include have the plastic bags of Joseph be replaces with washable canvas bags as shown by the machine washable laundry bags of Seville Classic Store to be reusable and eco-friendly in design and to put a lid on each of the separate adjacent compartments 26 and 27 that opens independently of the other (Joseph) as shown by the individual lids on the left and right section of the laundry (Seville Classic Store) to add a lid for protecting the contents of the hamper and aid in keeping the contents of each section separate from the other section.
The combination does not teach a seal gasket cover; a hooking system wherein the hooking system comprise steel frame hooks attached to steel clamp rings secured on the back portion of the baby hamper; and wherein fastening hooks are present on each corner of the interior dividing system.
McKee teaches a container with a bag and a dual lid system to keep the smell of dirty diapers at bay. McKee further teaches a seal gasket cover (Fig. 3B outer and inner lid 28 and 30 [0028-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of McKee to include a sealing inner and outer lid to the top of one of the separate compartments 26,27 of container 10 (Joseph) as shown by the seal of the diaper pail created by the inner and outer lid 28 and 30 (McKee) to prevent odors from inside the container from escaping.
The combination does not teach a hooking system wherein the hooking system comprise steel frame hooks attached to steel clamp rings secured on the back portion of the baby hamper; and wherein fastening hooks are present on each corner of the interior dividing system.
Kehres teaches a container with a mounting structure. Kehres further teaches a hooking system Fig. 1 a pair of hooks 48 [0021] wherein the hooking system comprise frame hooks Fig. 1 a pair of hooks 48 [0021] secured [0021] The hooks 48 each include a first leg 49a connected to either of the first side wall 18 on the back portion of the baby hamper Fig. 1 first side wall 18 of container 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kehres to include a pair of hooks on the back of the container 10 (Joseph) as seen by the pair of hooks 48 on the first side wall 18 of container 12 to hang the container from an elevated structure.
The combination does not teach hanging means attached to clamp rings; and wherein fastening hooks are present on each corner of the interior dividing system.
Friday teaches a receptacle with dividers and a lid with a retractable means for hanging. Friday further teaches hanging means Fig. 7b and 8b handle member 60; handle member 60 and made of metal [c.7 l. 54-59] attached to clamp springs [sic] Fig. 7b and 8b spring member 72 [c.7 l.8-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Friday to include the spring member in a housing attached to the new pair of hooks 48 (Kehres) on the back of the container 10 of Joseph to allow the hooks to expend outward from the container to easily grasp onto a structures of different sizes as seen by the extending position and retraction position handle member 60 via the spring members 72 in handle housing 68 on the back wall 22 of body member 18.
The combination does not teach hanging means made of steel and wherein fastening hooks are present on each corner of the interior dividing system.
Keller teaches a mechanism for attaching an article to a second article via a clamp. Keller further teaches hanging means made of steel (Fig. 1 [c. 2 l.44-45] clamp 20 consist of two strips of spring steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Keller to have the hooks 48 (Kehres) with the spring members 72 of Friday both be made of steel as shown by the clamp 20 consist of two strips of spring steel on the 12 of Keller for some benefits of structures made of steel are it being light weight, reliability, flexible, malleable, and strong.
The combination does not teach wherein fastening hooks are present on each corner of the interior dividing system.
Herman teaches receptacle with multiple bags that hang from hooks. Herman further teaches wherein fastening hooks (Fig. 1 and 2 hook bolts 31) are present on each corner of the interior dividing system (Fig. 1 shows the hook bolts 31 in the four corners of the frame on 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Herman to have compartments of 26,27 be square and the number of spaced hooks formed around the outside of the container wall 18 near the open top to secure new 2 machine-washable laundry bags (Seville Classic Store) in the compartments 26, 27 be in the four corners of the newly squared compartments 26,27 as shown by the hook bolts 31 in the four corners of the frame 29 to hold the bags open wide to not allow items to slip past the bag into the container.


Regarding Claim 3, the combination teaches wherein said washable liners can be removed and be washed on said unit (Fig. 1-4 [About this item, third bullet] “DURABLE REMOVABLE BAGS - includes 2 machine-washable laundry bags in thick, natural white, canvas.”).

Regarding Claim 4, the combination teaches wherein separate covers (Fig. 3 shows the two section laundry sorter with each side having its own lid. In figure 3, the right section lid is open independently of the left section lid ‘Seville Classic Store) are provided for each compartment Fig. 4 separate compartments 26 and 27 so that one side of the compartment Fig. 4 separate compartments 26 and 27 may be secured while the other compartment may be in use (Fig. 3 shows the two section laundry sorter with each side having its own lid. In figure 3, the right section lid is open independently of the left section lid ‘Seville Classic Store).

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on pg. 10 “in the interest of clearly differentiating the features of the present invention from that of the prior arts and to speed up the prosecution of the present application, Applicant has amended the independent claim 1 in response to the instant office action. Applicant humbly and respectfully submits that the features disclosed by the amended independent claim is not disclosed by the cited prior arts implicitly or explicitly. For example, the amended features "an interior dividing system wherein the interior dividing system is a hard plastic interior structure providing two compartments; seal gasket cover; washable liners covering the interior dividing system; hooking system wherein the hooking system are steel clamp rings secured on the back portion of the baby hamper; and fastening interior hooks wherein fastening hooks are present on each corner of the interior dividing system, " are not disclosed by Burges, Seville Classic Store or McKee either alone or in combination. Applicant respectfully submits that the amended independent claim is non- obvious”, examiner replies that the new rejection of amended claim 1 does not use Burges. The new 103 rejection of claim 1 is over Joseph (US 6530495) in view of Seville Classic Store, in further view of McKee (US 20200354145), Kehres (US 20110290803), Friday (US 5690217), Keller (US 567880), and Herman (US 3218090). Joseph teaches a container 10 with two separate compartments 26 and 27 that are separated by integrally molded divider 24 that has spaced hooks inside the container wall 18 near the top of the compartments 26, 27 to secure the bags 28. Seville Classic Store teaches a hamper with two sections each a separate lid and a washable liner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Seville Classic Store to include have the plastic bags of Joseph be replaces with washable canvas bags as shown by the machine washable laundry bags of Seville Classic Store to be reusable and eco-friendly in design and to put a lid on each of the separate adjacent compartments 26 and 27 that opens independently of the other (Joseph) as shown by the individual lids on the left and right section of the laundry (Seville Classic Store) to add a lid for protecting the contents of the hamper and aid in keeping the contents of each section separate from the other section. The combination results in the container 10 of Joseph having machine washable laundry bags and that each separate adjacent compartments 26, 27 have a lid that is independent of the others lid (resulting in two lids total). Applicants uses the seal gasket to keep the smell of soiled diapers at bay as disclosed in [0045].  McKee teaches a container with a bag and a dual lid system to keep the smell of dirty diapers at bay. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of McKee to include a sealing inner and outer lid to the top of one of the separate compartments 26,27 of container 10 (Joseph) as shown by the seal of the diaper pail created by the inner and outer lid 28 and 30 (McKee) to prevent odors from inside the container from escaping. The combination would result in one compartment of 26,27 of Joseph having an inner and outer lid that when the inner lid is closed, the lips provide at least a partial seal to hinder the escape of fumes from the interior compartment 26/27 and one or both lips can include an elastomeric or foam layer that compresses when the inner lid is closed providing enhanced sealing. And for some new amendments to claim 1, Kehres teaches a container with a mounting structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kehres to include a pair of hooks on the back of the container 10 (Joseph) as seen by the pair of hooks 48 on the first side wall 18 of container 12 to hang the container from an elevated structure. Friday teaches a receptacle with dividers and a lid with a retractable means for hanging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Friday to include the spring member in a housing attached to the new pair of hooks 48 (Kehres) on the back of the container 10 of Joseph to allow the hooks to expend outward from the container to easily grasp onto a structures of different sizes as seen by the extending position and retraction position handle member 60 via the spring members 72 in handle housing 68 on the back wall 22 of body member 18. Keller teaches a mechanism for attaching an article to a second article via a clamp. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Keller to have the hooks 48 (Kehres) with the spring members 72 of Friday both be made of steel as shown by the clamp 20 consist of two strips of spring steel on the 12 of Keller for some benefits of structures made of steel are it being light weight, reliability, flexible, malleable, and strong. Herman teaches receptacle with multiple bags that hang from hooks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Herman to have compartments of 26,27 be square and the number of spaced hooks formed around the outside of the container wall 18 near the open top to secure new 2 machine-washable laundry bags (Seville Classic Store) in the compartments 26, 27 be in the four corners of the newly squared compartments 26,27 as shown by the hook bolts 31 in the four corners of the frame 29 to hold the bags open wide to not allow items to slip past the bag into the container.
Applicant argues on pg. 10 “It is submitted that the claimed invention discloses baby hamper with divider system that provides a convenient storing of soiled diapers and soiled clothes and / or unsoiled diapers along with other regular products and for a convenient storing of multiple items together in the same unit. The baby hamper comprises of an interior divider system being a hard plastic structure to provide two compartments; a washable liner /insert; two separate closing lids for each side; a gasket seal to secure odor from diapers; plastic seal on secondary lid; hooking system wherein the hooking system are independently bent steel frame hooks attached to steel clamp rings secured on the back portion of the baby hamper; and fastening interior hooks wherein fastening hooks are present on each corner of the interior dividing system”, examiner replies see first bullet. 
Applicant argues on pg. 10 “Hence, based on the abovementioned amendments, arguments, and submissions, the Applicant humbly and respectfully submits that Burges, Seville Classic Store and McKee do not teach, suggest or motivate a person skilled in the art to come up with the abovementioned features either alone or in combination. These features are not suggested by them implicitly or explicitly”, and examiner replies that that the new rejection of amended claim 1 does not use Burges. The new 103 rejection of claim 1 is over Joseph (US 6530495) in view of Seville Classic Store, in further view of McKee (US 20200354145), Kehres (US 20110290803), Friday (US 5690217), Keller (US 567880), and Herman (US 3218090). See bullet 1 for the new break down of the rejection of claim 1 with the teaching of each prior art and the motivation behind.
Applicant argues on pg. 12 “The Applicant submits that the cited prior art Keller and Herman do not even relate to the field of the invention. Keller relates to an extension for permaterial, such as waste material and rubbish. Moreover, Friday is also concerned about movable laundry storage.”, examiner replies that Keller is analogous in that it solves the problem of attaching an article to another surface using a strong material like steel, and the new rejection incorporates the teachings of Keller to have the hooks 48 (Kehres) with the spring members 72 of Friday both be made of steel as shown by the clamp 20 consist of two strips of spring steel on the 12 of Keller for some benefits of structures made of steel are it being light weight, reliability, flexible, malleable, and strong. Herman teaches a container that holds bags with hooks at its corners as seen by the hook 9 of applicant’s figure 5. Herman is capable of holding more than rubbish and waste such as laundry. The claims use the transitional phrase of "comprising" which is inclusive or open-ended and does not exclude additional, unrecited elements, MPEP 2111.03. The function of the container of Friday as a movable device is capable of  have hooks added to the container to hang. In response to applicant's argument that The Applicant submits that the cited prior art Keller and Herman do not even relate to the field of the invention. Keller relates to an extension for permanently installed sun visors in automobiles, trucks, aircraft and other vehicles. The invention disclosed in Herman relates to carts, and more particularly to a utility cart for use in the home and in other locations for transporting and receiving various types of material, such as waste material and rubbish. Moreover, Friday is also concerned about movable laundry storage., a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on pg. 1 “The Applicant submits that the baby hamper disclosed in the instant invention is substantially different from the cited prior art documents. In the present invention, a baby hamper with an internal dividing system, washable liners, seal gasket covers, hooking system, internal hooks have been disclosed. However, none of the cited prior art references are able to disclose the features of the claimed invention either independently or in a combined manner. Hence, the Applicant humbly submits that Burges, Seville Classic Store, McKee and Friday do not disclose the features of previous claim 2. Similarly, the combination of Burges, Seville Classic Store, McKee and Keller do not disclose previous claim 5. Further, Burges, Seville Classic Store, McKee and Herman also do not teach or disclose previous claim 6”, examiner replies see bullet 1. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736